I concur. But I do not think it necessary to place the decision on the basis that the corporation had no knowledge of the contract between Murry and Monter. It was a corporation in which Murry, Monter, and evidently a relative of Monter's, with another co-owner of the claims, were incorporators. Well might this contract have been known to all the incorporators. But the evidence is far more convincing that the contract between Murry and Monter contemplated a capitalization of 2,000,000 shares for the corporation than that it was contemplated that it was to be only 1,000,000. Therefore, Murry got exactly what he bargained for with Monter in proportion of ownership, which is the important thing, and even if the corporation had full knowledge of the contract between Murry and Monter, it also had knowledge that that contract contemplated 2,000,000 shares and fully performed its obligation to the promoters when it was decided that the capitalization be reduced to 1,000,000 shares and Murry got his true proportion of that. *Page 114